DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 4,5,7 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Cohen et al (US 2015/0122274),

With regard to claim 1  Cohen et al (US 2015/0122274), disclose
 aerosol provision device comprising a power source, at least one heating element for generating aerosol, and temperature monitoring means (110, 102) configured to monitor the 5 temperature of the heating element (111), wherein when in an operational configuration the device is configured to control the supply of power to the heating element to: supply power to the heating element to initially raise the temperature of the heating element to a first threshold temperature (the controller 102 can have a maximum temperature threshold wherein the controller shuts off power when the measured temperature reaches the maximum temperature threshold, para.0018), ; remove power supplied to the heating element when the temperature monitoring means detects that the temperature of the heating element is at the first threshold temperature, such that the temperature of the heating element decreases to a second threshold temperature; supply power to the heating element when the temperature monitoring means detects that the temperature of the heating element has reduced to the second threshold temperature (the power is turned on when the measured temperature returns to a normal operating temperature or falls below the second temperature threshold., para. 0018), such that the temperature of the heating element increases towards the first threshold  temperature.
With regard to claim 2  Cohen et al (US 2015/0122274), disclose that the heating element(111)  is a coil.
With regard to claim 4  Cohen et al (US 2015/0122274), disclose that the device is configured to 

repeat one of more steps of claim | such that once the temperature of the heating  element has 

reached the first threshold temperature the temperature of the heating element remains above 

or at the second threshold temperature and lower than or equal to the first threshold 

temperature. (the controller 102 can have a maximum temperature threshold wherein the controller 

shuts off power when the measured temperature reaches the maximum temperature threshold, 

para.0018)   

Regarding to claims 5, 7, the method steps are necessitated by the device structure as it is disclosed in claims 1, 4
Claim(s) 1,2, 4,5,7 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Xiang  et al (US 2017/0325507),

With regard to claim 1  Xiang et al), disclose
 aerosol provision device comprising a power source, at least one heating element for generating aerosol, and temperature monitoring means (Fig. 1, r.n. 10) configured to monitor the 5 temperature of the heating element (101), wherein when in an operational configuration the device is configured to control the supply of power to the heating element to: supply power to the heating element to initially raise the temperature of the heating element to a first threshold temperature (para. 0045)), ; remove power supplied to the heating element when the temperature monitoring means detects that the temperature of the heating element is at the first threshold temperature, such that the temperature of the heating element decreases to a second threshold temperature; supply power to the heating element when the temperature monitoring means detects that the temperature of the heating element has reduced to the second threshold temperature (para. 0045), such that the temperature of the heating element increases towards the first threshold  temperature.
With regard to claim 2  Xiang et al, disclose that the heating element(101)  is a coil.
With regard to claim 4  Xiang et al ), disclose that the device is configured to 

repeat one of more steps of claim | such that once the temperature of the heating  element has 

reached the first threshold temperature the temperature of the heating element remains above 

or at the second threshold temperature and lower than or equal to the first threshold 

temperature. (par. [0045]: "the present application realizes the monitoring and controlling of the
temperature of the heating wire to make the temperature be in a suitable range
when the atomizer heating wire heats'))   

Regarding to claims 5, 7, the method steps are necessitated by the device structure as it is disclosed in claims 1, 4


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al
in view of Cochand et al (US 2014/0020693).
With regard to claim 3,Cochand et al  disclose
a puff detector and wherein the device is configured in the operational configuration or in a non-operational configuration based on input from the puff detector.( the puff detection system 111 senses the puff and activates the heater 119).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to in , as taught by  Cochand et al, to effectively operate the aerosol device.
Regarding to claim 6, the method steps are necessitated by the device structure as it is disclosed in claim 3 
Claim 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al
in view of Flick et al et al (US 2014/0299).
With regard to claim 3,Flick et al et al  disclose
a puff detector and wherein the device is configured in the operational configuration or in a non-operational configuration based on input from the puff detector.( 111).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to in , as taught by  Flick et al et al, to effectively operate the aerosol device.
Regarding to claim 6, the method steps are necessitated by the device structure as it is disclosed in claim 3 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						5/28/22